 

Exhibit 10.1

 

Executed Version

 

 

CONSENT AND FIRST AMENDMENT

TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY

AGREEMENT

 

 

This CONSENT AND FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT (this “Consent and Amendment”), dated as of February 27,
2015, is entered into by and among ENSERVCO CORPORATION, a Delaware corporation
(“Enservco”), DILLCO FLUID SERVICE, INC., a Kansas corporation (“Dillco”), and
HEAT WAVES HOT OIL SERVICES LLC, a Colorado limited liability company (“Heat
Waves”) (Enservco, Dillco and Heat Waves, and each Person joined hereto as a
borrower from time to time, each, a “Borrower” and collectively, “Borrowers”),
PNC BANK, NATIONAL ASSOCIATION, as the sole Lender on the date hereof, and PNC
BANK, NATIONAL ASSOCIATION, as Agent for the Lenders (in such capacity,
“Agent”), with reference to the following facts:

RECITALS

A.              The parties to this Consent and Amendment have entered into an
Amended and Restated Revolving Credit and Security Agreement, dated as of
September 12, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), pursuant to which the Lenders
provide certain credit facilities to Borrowers;

B.              Any and all initially capitalized terms used in this Consent and
Amendment without definition shall have the respective meanings assigned thereto
in the Credit Agreement;

C.              Borrowers have requested Agent and the Lenders amend certain
provisions of the Credit Agreement, each as more fully set forth herein; and

D.              Agent and the Lenders are willing to make such amendments to the
Credit Agreement, in accordance with, and subject to the terms and conditions
set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I 

CONSENT

 

1.01   Consent to Prepayment. Pursuant to Section 7.17 of the Credit Agreement,
Borrowers are prohibited from prepaying any Indebtedness other than to Lenders.
Borrowers have informed Agent of their desire to make a prepayment in respect of
the outstanding real estate loan obligations owed to Academy Bank in an amount
not to exceed $100,000 (the “Prepayment”). Agent and Lenders hereby consent and
authorize the Borrowers to make the Prepayment.

 

 

 

 

 



 

 

 

 

1.02   Effectiveness of Consent. The consent set forth above shall be effective
only in this specific instance and for the specific purpose for which they are
given, and such consent shall not entitle Borrowers to any other or further
consent or waiver in any similar or other circumstances. The consent set forth
above shall be limited precisely as written and shall not be deemed to (a) be a
waiver or modification of any other term or condition of the Credit Agreement or
any Other Documents or (b) prejudice any right or remedy which Agent or Lenders
may now have or may have in the future under or in connection with the Credit
Agreement or any Other Documents.

 

ARTICLE II    
AMENDMENTS TO CREDIT AGREEMENT

2.01     Amendment to Section 6.5(a) (Fixed Charge Coverage Ratio)  Section
6.5(a) of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:

“(a) Fixed Charge Coverage Ratio. Cause to be maintained as of the last day of
each fiscal quarter of Borrowers (the “compliance test date” as used in this
Section 6.5), a Fixed Charge Coverage Ratio of not less than (i) 1.15 to 1.00,
in respect of the compliance test date for the fiscal quarter of Borrowers
ending December 31, 2014, and (ii) 1.25 to 1.00, in respect of each compliance
test date commencing with the fiscal quarter of Borrowers ending March 31, 2015
and each subsequent fiscal quarter thereafter. For the purpose of this covenant,
the Fixed Charge Coverage Ratio shall be determined on the basis of the trailing
twelve-month period ended on the applicable quarterly compliance test date.”

2.03    Amendment to Section 6.5(b) (Leverage Ratio). Section 6.5(b) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“(b) Leverage Ratio. Cause to be maintained as of the last day of each fiscal
quarter of Borrowers, a ratio of Funded Debt to Adjusted EBITDA of not greater
than (i) 3.00 to 1.00, in respect of the compliance test date for the fiscal
quarter of Borrowers ending December 31, 2014; and (ii) 2.75 to 1.00, in respect
of each compliance test date commencing with the fiscal quarter of Borrowers
ending March 31, 2015 and each subsequent fiscal quarter thereafter.”

ARTICLE III 
Conditions Precedent

3.01    Closing Conditions This Consent and Amendment shall become effective as
of the day and year first set forth above (the “Amendment Effective Date”) upon
satisfaction of the following conditions (in each case, in form and substance
reasonably acceptable to the Agent):

(a)Amendment. The Agent shall have received from Borrowers, this Consent and
Amendment duly executed by Borrowers and by PNC, as Agent and as the sole Lender
as of the Amendment Effective Date;

 

 

2

 

 



 

 

 

 

(b)Fees and Expenses. The Agent shall have received from Borrowers, an amendment
fee in the amount of $10,000, which fee shall be fully earned, due and payable
on the Amendment Effective Date. The Agent shall have also received from
Borrowers such other fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby and the Agent’s counsel
shall have received from Borrowers payment of all outstanding fees and expenses
previously incurred and all fees and expenses incurred in connection with this
Consent and Amendment;

(c)Default. After giving effect to this Consent and Amendment, no Default or
Event of Default shall exist; and

(d)Representations and Warranties. The representations and warranties set forth
herein must be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof).

ARTICLE IV 
Miscellaneous

4.01    Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or in any Other Document and any related
agreements to which it is a party, and each of the representations and
warranties contained in any certificate, document or financial or other
statement furnished at any time under or in connection with the Credit
Agreement, the Other Documents or any related agreement are true and correct in
all material respects on and as of the date hereof as though made on and as of
the date hereof, other than representations and warranties relating to a
specific earlier date, and in such case such representations and warranties are
true and correct in all material respects as of such earlier date.

4.02    Authority. Each Borrower has full power, authority and legal right to
enter into this Consent and Amendment and to perform all its respective
Obligations hereunder and under the Other Documents (as amended or modified
hereby). This Consent and Amendment has been duly executed and delivered such
Person, and this Consent and Amendment constitutes the legal, valid and binding
obligation of such Person enforceable in accordance with its terms, except as
such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally. The execution,
delivery and performance of this Consent and Amendment (a) are within such
Person’s corporate, limited liability company or limited partnership powers (as
applicable), have been duly authorized by all necessary company or partnership
(as applicable) action, are not in contravention of law or the terms of such
Person’s operating agreement, bylaws, partnership agreement, certificate of
formation, articles of incorporation or other applicable documents relating to
such Person’s formation or to the conduct of such Person’s business or of any
material agreement or undertaking to which such Person is a party or by which
such Person is bound, (b) will not, in any material respect, conflict with or
violate any law or regulation, or any judgment, order or decree of any
Governmental Body, (c) will not require the Consent of any Governmental Body or
any other Person, except those Consents which have been duly obtained, made or
compiled prior to the date hereof and which are in full force and effect or
except those which the failure to have obtained would not have, or could not
reasonably be expected to have a Material Adverse Effect and (d) will not
conflict with, nor result in any breach in any of the provisions of or
constitute a default under or result in the creation of any Lien except
Permitted Encumbrances upon any asset of any Loan Party under the provisions of
any material agreement, charter document, operating agreement or other
instrument to which any Borrower or Guarantor is a party or by which it or its
property is a party or by which it may be bound. 

3

 



 

 

 

4.03    No Default. After giving effect to this Consent and Amendment, no event
has occurred and is continuing that constitutes a Default or an Event of
Default.

4.04    References to the Credit Agreement. The Credit Agreement, each of the
Other Documents, and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof, or pursuant to
the terms of the Credit Agreement as amended hereby, are hereby amended so that
any reference therein to the Credit Agreement shall mean a reference to the
Credit Agreement as amended by this Consent and Amendment.

4.05    Credit Agreement Remains in Effect. The Credit Agreement and the Other
Documents remain in full force and effect and Borrowers ratify and confirm their
agreements and covenants contained therein. Borrowers hereby confirm that, after
giving effect to this Consent and Amendment, no Event of Default or Default has
occurred and is continuing. The execution, delivery and effectiveness of this
Consent and Amendment shall not operate as a waiver of any right, power or
remedy of the Agent or the Lenders under any of the Other Documents, nor
constitute a waiver of any provision of any of the Other Documents.

4.06    Submission of Amendment. The submission of this Consent and Amendment to
the parties or their agents or attorneys for review or signature does not
constitute a commitment by Agent or the Lenders to modify any of their
respective rights and remedies under the Other Documents, and this Consent and
Amendment shall have no binding force or effect until all of the conditions to
the effectiveness of this Consent and Amendment have been satisfied as set forth
herein.

4.07    Severability. Any provision of this Consent and Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Consent and Amendment and the effect thereof
shall be confined to the provision so held to be invalid or unenforceable.

4.08    Counterparts. This Consent and Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

4.09    Headings. The headings, captions and arrangements used in this Consent
and Amendment are for convenience only and shall not affect the interpretation
of this Consent and Amendment.

4.10    Expenses of Agent. Borrowers agree to pay on demand all costs and
expenses reasonably incurred by Agent in connection with the preparation,
negotiation and execution of this Consent and Amendment, including, without
limitation, the costs and fees of Agent’s legal counsel.

4

 



 

 

 

4.11         NO ORAL AGREEMENTS. THIS CONSENT AND AMENDMENT, TOGETHER WITH THE
OTHER DOCUMENTS AS WRITTEN, REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[Signature Pages Follow]

 

 

 

 

 

 

 

 

 

 

 

 

5

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties have entered into this Consent and Amendment by
their respective duly authorized officers as of the date first above written.



  BORROWERS:       ENSERVCO CORPORATION,   a Delaware corporation       By: /s/
Rick D. Kasch                              Name: Rick D. Kasch   Title:
President           DILLCO FLUID SERVICE, INC.,   a Kansas corporation       By:
/s/ Rick D. Kasch   Name: Rick D. Kasch   Title: President           HEAT WAVES
HOT OIL SERVICES LLC,   a Colorado limited liability company       By: /s/ Rick
D. Kasch   Title: Manager        

 



Consent and First Amendment to Amended and Restated Revolving Credit and
Security Agreement

 

 

 

 

  AGENT:       PNC BANK, NATIONAL ASSOCIATION,   as Agent       By: /s/ Mark
Tito   Name:: Mark Tito   Title: Vice President           SOLE LENDER:       PNC
BANK, NATIONAL ASSOCIATION       By: /s/ Mark Tito   Name: Mark Tito   Title:
Vice President







 

 

 

Consent and First Amendment to Amended and Restated Revolving Credit and
Security Agreement